Citation Nr: 1308220	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-48 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, claimed as due to asbestos exposure.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for ischemic brain injury.  

4.  Entitlement to Department of Veterans Affairs compensation under 38 U.S.C.A. § 1151 for ischemic brain injury.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service in the North Carolina Army National Guard from February 16, 1956 to April 24, 1957; in the United States Navy from April 25 to October 2, 1957; and additional service in the North Carolina Army National Guard from January 1960 to May 1964. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, N.C., which denied service connection for headaches.  

During the pendency of the appeal however, the Veteran filed additional claims, which he ultimately appealed.  In this regard, in an August 2009 rating decision, the RO denied service connection for ischemic brain injury.  The Veteran expressed disagreement with the decision in October 2009 and the RO issued a statement of the case (SOC) in April 2010.  The Veteran subsequently perfected an appeal in May 2010.

In a July 2010 rating decision, the RO denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for ischemic brain injury.  The Veteran expressed disagreement with the decision in August 2010.   The RO issued a SOC in November 2010, and the Veteran perfected an appeal later in the same month.

In a December 2010 rating decision, the RO denied the Veteran's service connection claim for a collapsed right lung, claimed as due to asbestos exposure.  The Veteran expressed disagreement with the decision in January 2011 and the RO issued an August 2011 SOC.  The Veteran subsequently perfected an appeal in September 2011.  

The above- noted claims have been consolidated into the instant appeal.

The Veteran testified before a Decision Review Officer concerning the headache claim in August 2010, and before the undersigned Veterans Law Judge sitting at the RO in July 2012, concerning all issues on appeal.  Copies of the hearing transcripts are of record.  Subsequent to the most recent hearing, the Veteran's attorney, in August 2012, submitted additional correspondence directly to the Board.  

With regard to the headache claim, the Board recognizes that there was some question as to whether a previous adjudication on the merits exists.  The record reflects that the Veteran was officially discharged from the Navy after being diagnosed with a developmental eye disability.  After service, he filed a service connection claim for the eye disability and that claim was denied in a December 1957 rating decision, but he never initiated an appeal.  Thereafter in 2002, he sought to reopen his service connection claim for eye disability and also raised a new claim for chronic headaches.  In October 2002, the RO denied the Veteran's service connection claim for eye disability with headaches, and the Veteran appealed that decision to the Board.  In its November 2005 decision, the Board separated the headache claim from the eye claim, and ultimately denied the headache claim de novo.   The Veteran then appealed that decision to the Court of Appeals for Veterans Claims, and in June 2007, a Memorandum Decision vacated the Board's November 2005 headache denial, finding that the Board unlawfully exercised the RO's grant of original jurisdiction and exceed the bounds of it statutory appellate authority.  The Court indicated that because the claim had not been initially adjudicated the RO, the appropriate procedure for the appellant to pursue was a resolution of the original claim, e.g. to seek issuance of a final RO decision with proper notification of appellate rights and if he so choose, to initiate a notice of disagreement.   Consequently, the Board finds that the December 1957 rating decision is not a final decision with respect to headaches.  The Board will therefore proceed with consideration of the headache claim de novo.

The Board recognizes that the Veteran testified before a different Veterans Law Judge concerning the headache claim in July 2005.  Pursuant to Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), the United States Court of Appeals for Veterans Claims (Court) has made clear that when two hearings have been held by different VLJs on the same issue, the law requires that a veteran be afforded the opportunity for a hearing before a panel of not less than three VLJs who will ultimately decide the case.  See also, 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 38 C.F.R. §§ 19.3, 20.707.  Here, however, the July 2005 hearing was held in error with respect to the headache claim, as the Court determined that the Board had unlawfully exercised jurisdiction over the claim.  Therefore, this case is distinguishable from Arneson and the Veteran need not be provided the opportunity for an additional hearing before the third VLJ. 

As will be discussed below, further development on all claims is necessary.  As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Initially, the Board notes that after the May 2012 Travel Board hearing, the undersigned Veterans Law Judge left the record open for 30 days in order for the Veteran to submit any additional evidence or information, and there is no indication any additional evidence was received.  Nonetheless, inasmuch as the Board is remanding this case for further development, the Veteran is reminded to submit and/or identify any additional evidence or information not currently of record.

The record reflects that the Veteran began receiving Medicare insurance in 2002 based on age from the Social Security Administration (SSA).  However, the Board notes that while the Veteran during the August 2010 DRO hearing acknowledged receiving these benefits based on age, he also acknowledged having Social Security disability records.  As a general matter, VA is required to obtain the medical documentation corresponding to a SSA claim.  38 C.F.R. § 3.159(c)(2) (2012).   

Based on the Veteran's testimony, it is unclear whether the Veteran is receiving SSA benefits solely due to age as opposed to disability.  Absent further clarification from the SSA, the Board cannot with confidence presume that the Veteran's SSA benefits are based on age, and not disability.  Accordingly, the Board finds that there is a reasonable possibility that SSA disability records exist and may be relevant to the claim.  As such, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  The Board has no discretion and must remand this appeal to obtain any SSA records.

Headaches

The VA medical evidence of record shows a history of headaches dating back to 2003.  Various VA medical records show complaints of headaches, and a May 2010 treatment note from the VA Medical Center (VAMC) in Durham, North Carolina, shows an assessment of chronic headaches.  

The Veteran maintains that he experienced several headaches aboard the U.S.S. Aldebaran, and that they have continued since service discharge.  Indeed, the Veteran, as a layman, is competent to report having had headaches during active service and thereafter, as pain is an observable symptom.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

A Report of Medical Survey dated in September 1957 indicates that the Veteran complained of frontal headaches when he was hospitalized for an undetermined vision problem, which ultimately led to his discharge.  E.K.H. submitted a statement in November 1957 indicating that he had known the Veteran all of his life and that the Veteran had complained of his head hurting.  

Given the evidence of current headaches, the in-service report of frontal headaches, and the Veteran's contentions, the Board finds that a VA compensation examination is necessary to determine the current nature and etiology of any chronic headache disorders.  He has yet to undergo such an examination for compensation purposes.

Pulmonary Disorder

The Veteran has had ongoing pulmonary problems.  Post-service VA treatment records show treatment for an upper respiratory infection in June 2011 and for acute bronchitis and a right pulmonary nodule in October 2001.  Chest x-rays taken at the VAMC in Durham in May 2002 showed evidence of left pleural effusion.  Subsequent chest x-rays taken at the VA in January 2003 s noted that the small left pleural effusion may be chronic.  Chest x-rays taken at Onslow Memorial Hospital in January 2004 showed an impression of chronic obstructive pulmonary disorder (COPD) with chronic pleural parenchymal scarring in the left base, and mild subsegmental linear atelectasis.  See also, November 2009 chest x-ray report, and December 2009 VA progress note, and February 2010 VA chest x-ray report.   

More recently, a computed tomography (CT) scan of the chest taken at Onslow Memorial Hospital in 2011 showed diffuse alveolar infiltrate in both lungs most pronounced in the right upper lobe; differential diagnoses included pneumonia, asymmetric pulmonary edema and pulmonary hemorrhage.  Also present was subsegmental atelectasis in the lung bases.   

The Veteran maintains that his current pulmonary condition is secondary to asbestos exposure while stationed aboard the U.S.S. Aldebaran, and in a May 2010 statement, he estimated that such exposure lasted for about two months.  During his 2012 Travel Board hearing, he explained that he was exposed to asbestos in connection with his MOS which was an equivalent of an equipment mechanic (His STRs referred to him as a cargo handler).  The Veteran also indicated that he was exposed to asbestos in his sleeping quarters, explaining that he slept on the top bunk aboard ship and would often awake to a substance on his body, which he believed to asbestos.   He has submitted various articles which discuss asbestos-related illnesses, and asbestos on old Navy ships.

The RO, in its December 2010 rating decision, recognized a current lung condition but denied the claim because there was no evidence of asbestos exposure or a lung condition during service.  

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  With asbestos-related claims, the Board must determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures). 

To this end, the RO must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind exposure information and that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), (d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

An asbestos-related disease can develop from brief exposure to asbestos.  Id.  The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  See M21-1, Part VI, 7.21.

In light of the medical evidence, the Veteran's contentions, and articles submitted, the Board finds that further development is necessary in an attempt to corroborate the claimed asbestos exposure in service.  

Additionally, the Board finds that a VA compensation examination is warranted to determine the current nature and etiology of any current pulmonary disorder.  Indeed, the physician who performed a December 2009 VA pulmonary consultation and diagnosed the Veteran with "pulmonary disease, unclear diagnosis," stated that given the Veteran's history of asbestos exposure, it seems possible that its exposure may have contributed to his lung disease.  This medical opinion must be considered and reconciled by a VA examiner during the examination.

Brain Ischemia

The Veteran also seeks VA compensation for brain ischemia.  There is evidence of a current disability.  For example, diagnostic testing at Onslow Memorial Hospital in January 2004 showed an impression of probable scintigraphic evidence of IV dipyridamole-induced myocardial ischemia inferior and inferolateral wall.  

A magnetic resonance imaging (MRI) scan of the brain taken in January 2007 at the Fayetteville VAMC showed evidence of periventricular deep white mater foci of increased signal intensity, bilaterally, suggestive of small vessel ischemic changes.  An April 2007 VA neurology outpatient note shows a diagnosis of subcortical cerebral ischemia secondary to microvascular occlusive disease.

The Veteran initially attributed this brain ischemia directly to service; particularly to falls he reportedly sustained while aboard the U.S.S. Aldebaran during a bad storm.  He, as a layman, is competent to report that he fell during service.  However, he is not competent to relate that incident to a medical diagnosis; rather, a medical opinion is necessary.  Consequently, the Board finds that the Veteran should also be afforded a VA compensation examination to determine the nature and etiology of any current residuals of brain ischemia.  A review of the record shows that the Veteran has yet to undergo a VA compensation examination in connection with his service connection claim for brain ischemia.  

Alternatively, the Veteran seeks VA compensation for brain ischemia pursuant to 38 U.S.C.A. § 1151, as a result of heart surgery (and/or the medication prescribed) performed in April 2002 at the VAMC in Durham, North Carolina.  According to his October 2009 statement, the oxygen was mistakenly cut off too long during the heart surgery, and resultantly caused brain ischemia.  

Section 1151 provides for compensation for qualifying additional disability in the same manner as if the additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Initially, the Board notes that there is outstanding VA medical evidence.  Although the evidence currently of record refers to the Veteran's April 2002 heart surgery and contains a copy of the hospital discharge summary report, the complete hospitalization records pertaining to this surgery are not in the claims file.  These records must be obtained.  VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Board also finds that a VA medical opinion is necessary with respect to the § 1151 claim for brain ischemia.  The Board acknowledges that a medical opinion was requested and obtained by the RO, but finds that it is inadequate for purposes of deciding the claim.  In this regard, according to a May 2010 statement, a VA physician had reviewed the claims file and concluded that there is no evidence that a claim should be made based on the surgery done in April 2002, and noted that the "LAD" was the only vessel that was able to be grafted.  As this opinion does not address the necessary criteria provided in 38 U.S.C.A. § 1151, the RO should arrange for an additional VA medical opinion to determine whether the Veteran has any additional disability, to include brain ischemia, stemming from the April 2002 heart surgery or from any medications prescribed during that surgery, that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA or by an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

2.  A VCAA letter addressing claimed asbestos exposure should be sent to the Veteran. 

3.  Obtain and associate with the claims file any outstanding/recent VA medical records from the VAMCs in Fayetteville and Durham.  Also, ensure that the complete VA hospital/clinical records for the April 2002 heart surgery have been obtained.

4.  Contact the service department and/or any other available source to determine if the Veteran worked in areas and performed duties where he would have been exposed to asbestos aboard the U.S.S. Aldebaran during his service with the U.S. Navy in 1957.  Consider the Veteran's contention of exposure in connection with his MOS duties and in his sleeping quarters, as well as the articles submitted regarding asbestos-laden Naval ships.  

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current pulmonary disorder.  All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  Prior to the examination, the claims file must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is asked to:

(a) indicate all pulmonary disorders currently shown, to include any asbestos-related diagnoses.

b)  provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current pulmonary disorder, including the presence of pleural thickening, is attributable to asbestos exposure during the Veteran's active service, or any other incident or event during service.   

Any opinion should be reconciled with the December 2009 opinion and the Veteran's competent report of asbestos exposure in service and of having experienced continuing symptoms ever since.  

The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

6.  Also, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any current headache disability and residuals of brain ischemia.  All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

The examiner is asked to:

a.  Identify whether the Veteran has a current chronic headache disability and/or residuals of brain ischemia.    

b.  For any currently diagnosed headache disability, provide an opinion as to whether such disability is more likely than not, less likely than not, or at least as likely as not, at least as likely as not incurred in service or is otherwise related to service, to include the in-service complaints of headaches.  

c.  For any currently diagnosed residuals of brain ischemia, provide an opinion as to whether such disability is more likely than not, less likely than not, or at least as likely as not, at least as likely as not incurred in service or is otherwise related to service, to include the Veteran's reported falls aboard ship during service.  

Any opinion must be reconciled with all evidence of record, to include the Veteran's competent lay statements of continuing symptoms since service. 

The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

7.  After ensuring that the complete VA hospital records for the April 2002 heart surgery are in the claims file, forward the case to an appropriate VA physician in order to obtain a medical opinion in connection with the § 1151 claim for brain ischemia.   The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.

After a full review of the claims file, the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any additional disability (to include but not limited to, brain ischemia) due to his April 2002 heart surgery performed at the Durham VAMC.

If additional disability is shown, the examiner should offer an opinion as to whether it at least as likely as not (50 percent probability or greater) that the proximate cause of any identified additional disability is:

(a) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the April 2002 heart surgery, and prescribing the necessary medications during the surgery.  The examiner should also discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider when performing the heart surgery.  OR 

(b) due to an event which was not reasonably foreseeable (based on what a reasonable health care provider would have foreseen).

In providing this opinion, the examiner is asked to acknowledge and reconcile the Veteran's contention that there he was not provided enough oxygen during the heart surgery.

The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

8.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, they should be returned to the examiner(s) for corrective action.

9.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his counsel should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


